Title: John Barnes to Thomas Jefferson, 4 June 1813
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir— George Town 4th June 1813
          On mature reflection I have thought, your paying for those four years passed 8 per Ct Int—on Genl K—$4,500 (transferred to your a/c with him)—without being Allowed—on that Accot the Amot of an extra premium and expences the Genl must have been at, in the purchase of some Other Public stock, that would immediately produce the like Interest, for Instance,
			 the Bank of Cola a Virginia Bank and many Others are from 5—to 10 & even 15 per Ct—the ten shares—you may Recollect I sold of the Genls Penna Bank Stock—produced him 23 per Ct advance while his present Stock there now produces him 10 per Ct Annually—from all these Circumstances—in strict Justice, to either party—I must presume to say you ought to be Allowed at least the Amot of one years Int vz $360—in lieu thereof—nor
			 will the Good Genls Annual remittance to be made be less than a 1000 dollars—as heretofore—you will be
			 pleased to Reconsider these circumstances—and advise the Result
           To Dear Sir—
          your very ObedientJohn Barnes,
        